DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2, 4, 5, 10 and 15 have been cancelled.  Claims 3 and 6-9 and 11-14 are withdrawn from consideration as being directed to a nonelected invention.  Claims 1 and 16 have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Symes et al. (US Publication No. 2009/0130729) in view of Sato et al. (US Publication No. 2015/0184207) and Buelter et al. (US Publication No. 2009/0155869), optionally further in view of Yahyaoui et al. (European Journal of Biochemistry, 269: 2359-2366, 2002 – see the IDS filed 28 September 2018), El-Sharkawy et al. (Plant Molecular Biology, October 2005 – see the IDS filed 29 September 2018) and/or Wang et al. (The Plant Journal, 44: 606-619, 2005 -- see the IDS filed 28 September 2018).
Symes et al. describe methods of making esters of acrylic acid and methacrylic acid by transfer of an alcohol radical from an alcohol starting material to acrylyl CoA or methacrylyl CoA (abstract).  In one embodiment, acrylyl CoA or methacrylyl CoA are synthesized in vivo, such as in a bacterial or fungal host cell (paragraphs [[0016], [0022]-[0023], [0037], [0043]).  The host cell can use biomass as a starting material for the synthesis of acrylyl CoA or methacrylyl CoA (paragraphs [0033]-[0034], [0043]).  A preferred ester for synthesis according to Symes et al. is n-butyl acrylate (paragraphs [0017], [0070]).  The esters of acrylate or methacrylate are formed by the action of a biocatalyst capable of transferring an alcohol moiety from an alcohol starting material to acrylyl CoA or methacrylyl CoA with removal of the CoA moiety (paragraph [0073]).  The biocatalyst can be a transferase enzyme belonging to EC Class 2 (paragraphs [0061], [0063]) and can be expressed by an exogenous gene incorporated into the host cell (paragraphs [0016], [0019]-[0021], [0043], [0073]).  The alcohol starting material (e.g., n-butanol) may be added to the culture medium for in vivo synthesis of esters of acrylate or methacrylate or, alternatively, the alcohol starting material may be synthesized inside the host cell from biomass (paragraphs [0033], [0071]).
Sato et al. describe methods for producing esters of methacrylic acid (abstract).  An alcohol acyl transferase is preferably used to transfer the alcohol moiety of an alcohol to methacrylyl CoA with subsequent loss of the CoA to form a methacrylic acid ester (paragraphs [0063]-[0064]).  Such alcohol acyl transferases are typically derived from the fruits of various plants (paragraph [0063], [0065]-[0072]).  Genes encoding the alcohol acyl transferase can be recombinantly expressed in a microorganism (paragraphs [0073]-[0083]).  Example 19 describes the synthesis of butyl methacrylate from an alcohol acyl transferase-expressing recombinant microorganism.  Bacterium DMA008/pACDAAT1 described in Table 10 expresses the alcohol acyl transferase enzyme having SEQ ID NO: 1 (see Example 6).  As shown by the sequence alignments below, residues 3-455 of SEQ ID NO: 1 of Sato et al. (top sequence) have 100% identity with residues 8-460 of SEQ ID NO: 4 of the present application (bottom sequence).  SEQ ID NO: 1 of Sato et al. is encoded by SEQ ID NO: 2, which has 60.6% sequence identity with SEQ ID NO: 3 of the present application (which encodes SEQ ID NO: 4 of the present application).

Sato SEQ ID NO: 1 (top sequence) versus SEQ ID NO: 4 (bottom sequence)

    PNG
    media_image1.png
    553
    713
    media_image1.png
    Greyscale





SEQ ID NO: 3 (top sequence) versus Sato SEQ ID NO: 2 (bottom sequence)

    PNG
    media_image2.png
    829
    725
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    532
    741
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    455
    734
    media_image4.png
    Greyscale


Neither Symes et al. nor Sato et al. describe a recombinant microorganism with a pathway for making n-butanol.
Buelter et al. describe recombinant microorganisms containing genes encoding enzymes for making n-butanol (abstract; Figure 2; paragraph [0012]).
It would have been obvious to one of ordinary skill in the art to have used an alcohol acyl transferase of Sato et al., such as that having SEQ ID NO: 1, for use in the recombinant microorganisms of Symes et al. to produce n-butyl acrylate because Symes et al. teach that transferase enzymes belonging to EC Class 2, i.e., alcohol acyl transferases, can be used for forming esters of acrylate or methacrylate from acrylyl CoA or methacrylyl CoA and Sato et al. have shown that a transferase corresponding to SEQ ID NO: 4 of the present application can be used to produce butyl methacrylate from methacrylyl CoA and butanol.  SEQ ID NO: 2 of Sato et al. (which encodes SEQ ID NO: 1) has 60.6% identity with SEQ ID NO: 3 of the present application (which encodes SEQ ID NO: 4) and would therefore have the ability to hybridize “to the complement of a nucleic acid molecule having SEQ ID NO: 3” as recited by part (III) of Claims 1 and 3.  One would reasonably expect the SEQ ID NO: 1 enzyme of Sato et al. to also be active on acrylyl CoA since methacrylyl CoA and acrylyl CoA have close structural similarity and because Symes et al. teach that transferase enzymes can be generally expected to be active on both methacrylyl CoA and acrylyl CoA.  Furthermore, it is known in the art that alcohol acyl transferases can be expected to have broad ability to use a range of alcohols and acyl CoAs as substrates.  See, for example the following references cited in the IDS filed 28 September 2018: (1) Yahyaoui et al. at abstract, pages 2363-2364 under “Activity of CM-AAT1 protein towards various substrates in vitro”, and Tables 1 and 2; (2) El-Sharkawy et al. at abstract, Tables 3 and 4, and Figures 4 and 6; and (3) Wang et al. at abstract, Tables 2 and 3, and pages 611-612 under “Functional expression of an AMAT cDNA clone in E. coli and biochemical characterization of AMAT protein”.  Since a number of alcohol acyl transferases have been shown to have broad specificity in their use of alcohols and acyl CoAs as substrates, it would be reasonable to expect that the alcohol acyl transferase of Sato et al. having SEQ ID NO: 1 would be able to use either methacrylyl CoA or acrylyl CoA as a substrate.  It would have been further obvious to one of ordinary skill in the art to have incorporated the genes encoding enzymes for making n-butanol described by Buelter et al. into the recombinant microorganisms of Symes/Sato because Symes et al. teach that incorporation of genes encoding enzymes for making the alcohol starting material is advantageous in microorganisms for making esters of acrylate or methacrylate. 
 
Response to Arguments
On page 7 of the response, Applicant has argued that the 103 rejection is inappropriate because “Claim 1 has been amended to incorporate limitations of claim 2 and more particularly claim the AAT gene encoding an AAT enzyme having an n-BA forming activity. Notably, SEQ ID NO:4 is absent from the claimed list. Thus, the present claims include elements not taught or suggested in any of the cited references.”  The argument is not convincing because SEQ ID NO: 2 of Sato et al., which encodes the polypeptide having SEQ ID NO: 1, has 60.6% sequence identity with SEQ ID NO: 3 of the present application (which encodes SEQ ID NO: 4 of the present application) and would, therefore, hybridize with the complement of a nucleic acid molecule having SEQ ID NO: 3 as recited by part (III) of Claims 1 and 3.  Consequently, the claims still encompass the use of a polypeptide having SEQ ID NO: 4 of the present application.
On page 7 of the response, Applicant has also argued that the 103 rejection is inappropriate because “As described in the present application, production of n-butylacrylate within the claimed biological system has never been previously demonstrated (see Paragraph [0003] of the published application). Although butanol has been added to the culture medium for biological systems, as described in Symes, butanol has not been used as a starting material in a biological system for in vivo synthesis of n-butylacrylate. One key challenge has been identification of AAT enzymes catalysing this esterification step (see Paragraph [0007]). For this reason, it was an object of the present application to provide AAT enzymes to enable such biological systems. Ultimately, the solution of the present claims has only been achieved by the present applications. Moreover, the claims have been amended to more particularly claim the AAT gene encoding an AAT enzyme having an n-BA forming activity. The present claims are commensurate in scope with the demonstrated benefits of the present application. Thus, the present claims are patentable at least for this reason.”  The rejection has been reviewed and is considered proper since all limitations recited by the claims are taught by the references and the rejection explains why it would have been obvious to combine the teachings of the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652